Title: To George Washington from Brigadier Generals William Heath, Joseph Spencer, Nathanael Greene, and Lord Stirling, 27 June 1776
From: Heath, William,Spencer, Joseph,Greene, Nathanael,Stirling, Lord (né William Alexander)
To: Washington, George



June 27: 1776.

In Considering the Several Matters which your Excellency has been pleased to referr to us; we do with regard to Long Island and Staten Island think it absolutely Necessary for the Safety & defence of this Colony that all the Stock of Cattle and Sheep (Except such as may be requisite for the present Subsistance of the Inhabitants) be removed to a distance from the Sea Coast and that this be done immediately; as on the Arrival of the Enemy it will be impossible to give attention to this Matter. And Also that all the Horses be either removed or put under such regulations as that they may be removed on the first Approach of the Enemy. and with regard to the disaffected Inhabitants who have lately been apprehended we think that the Method at present Adopted by the County Committee of discharging them on their giving bonds as a Security for their good behaviour is very improper and ineffectual, and there fore recommend it to your Excellency to Apply to the Congress of this province to take some more Effectual Method of Secureing the good behaviour of those people and in the Mean time that your Excellency will order the officer in whose Custody they Are to

discharge no more of them untill the Sense of Congress be had thereon.

          
            W Heath
            Stirling
          
          
            Jos: Spencer
            Nathanael Greene
          
        
